NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                        SUPERIOR COURT OF NEW JERSEY
                                        APPELLATE DIVISION
                                        DOCKET NO. A-4653-16T1

VAHE KARAJELIAN AND ANTRANIK
KARAJELIAN,

        Plaintiffs-Appellants,

v.

PARMINDER SINGH TALWAR,

     Defendant-Respondent.
__________________________________

              Submitted June 18, 2018 – Decided July 5, 2018

              Before Judges Fisher and Fasciale.

              On appeal from Superior Court of New Jersey,
              Law Division, Bergen County, Docket No.
              L-3131-16.

              Beylerian & Associates, LLP, attorneys for
              appellants (Zareh H. Beylerian, on the brief).

              Timothy N. Tuttle, attorney for respondent.

PER CURIAM

        Plaintiffs     appeal    from    a   May   25,   2017   final    judgment

determining the fair market rental value of premises leased by

defendant.       We affirm.
       Plaintiffs own a gasoline station in Hackensack, New Jersey.

In 2005, plaintiffs leased the gasoline pumps to defendant.                The

lease agreement was for ten years with a monthly rental payment

of $2500, and an option to renew for an additional ten years.              The

lease agreement stated that in the event of defendant's decision

to renew, "[a]ll terms and conditions of this [l]ease agreement

shall remain the same, except that the annual rent shall [be]

adjusted to reflect prevailing market rates in the year of renewal,

and increased each year thereafter by three . . . percent per

year."

       Defendant provided plaintiffs with timely and proper notice

of his intention to renew the lease. Plaintiffs notified defendant

that   the   fair   market   rental   value   was   $7500   per   month,   and

defendant disagreed.         The parties were unable to resolve their

dispute, resulting in plaintiffs filing their verified complaint.

       The judge conducted a bench trial, and both parties provided

expert testimony concerning the fair market rental value of the

gasoline pumps.      The experts agreed that the fair market rental

value should be between twenty-five and thirty-five percent of the

gross profit from gasoline sold at the pumps. The judge determined

the monthly profit to be between $17,000 and $18,000 based upon

defendant's testimony.       The judge found that based upon the annual

three percent escalation clause that a reasonable fair market

                                      2                              A-4653-16T1
rental    value   was   twenty-five    percent    of   the    gross       profits,

equivalent to $4500 per month.

     Plaintiffs contend that the judge erred in determining the

reasonable fair market rental value of the gasoline pumps, and

that the fair market rental value is higher than $4500 per month.

     Our   standard     of   review   requires    deference    to     a   judge's

findings "unless they are so wholly unsupportable as to result in

a denial of justice."         Greenfield v. Dusseault, 60 N.J. Super.

436, 444 (App. Div.), aff'd o.b., 33 N.J. 78 (1960); see also Rova

Farms Resort, Inc. v. Inv'rs Ins. Co. of Am., 65 N.J. 474, 483-84

(1974).    We conclude there exists sufficient credible evidence in

the record to support the judge's findings.

     The judge determined the fair market rental value using a

formula proposed by both parties' expert witnesses.                 The experts

disputed the figures to be used in the formula, and the judge

instead    used   the   figures   provided   by    defendant's       "candid[]"

testimony.   The judge applied the experts' formula, and determined

that the reasonable fair market rental value to be twenty-five

percent of the gross profits because it was not "commercially-

reasonable to make the rent in year one at the high[-]end or even

mid-end . . . because the rent is going to increase by a little

more than [thirty] percent" due to the escalation clause.



                                       3                                   A-4653-16T1
    Plaintiffs failed to evince that the judge erred in his

determination   of   the   fair   market   rental   value.   The     judge

determined the amount with the formula supplied by both parties'

experts and the figures provided by defendant's testimony, which

the judge determined to be credible.

    Affirmed.




                                    4                              A-4653-16T1